In re Flowers, Johnny Ray; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, First Circuit, No. KA89 0701; Parish of East Feliciana, 20th Judicial District Court, Div. “A”, No. 10-88-802.
Prior report: La.App., 555 So.2d 676.
Granted. Defendant’s sentences are vacated and this case is remanded to the trial court for resentencing. Consecutive sentences totalling 30 years at hard labor imposed on a first felony offender with family dependents for distribution of relatively small amounts of cocaine to the same undercover agent approximately one month apart are excessive. State v. Gordon, 444 So.2d 1188 (La.1984). The sentencing guidelines in La.C.Cr.P. art. 894.1(B) provide that the trial judge “shall accord weight” to not only those circumstances militating for incarceration but also any mitigating factors. State v. Duncan, 420 So.2d 1105 (La.1982); State v. Franks, 373 So.2d 1307 (La.1979).